DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DALLAS SEYMOUR,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D16-3815

                          [January 11, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; David A. Haimes,
Judge; L.T. Case No. 13-9529 CF10A.

  Dallas Seymour, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.